Citation Nr: 0816973	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  04-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include low back pain and lumbosacral spine 
degenerative disc disease.

2.  Entitlement to service connection for a multiple joint 
arthritic disorder.  

3.  Entitlement to service connection for diabetes mellitus 
claimed as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri,, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic low 
back disorder to include low back pain; a multiple joint 
arthritic disorder; and Type II diabetes mellitus claimed as 
the result of herbicide exposure.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision denying service connection for disabilities 
claimed as a result of exposure to herbicides.  The 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  On 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas in order to avoid burdens on the adjudication system; 
delays in the adjudication of other claims; and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claim 
of service connection for diabetes mellitus is subject to 
this stay.  Therefore, its adjudication is deferred.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

In reviewing the report of an October 2006 VA psychiatric 
examination for compensation purposes, the Board observes 
that the examiner opined that "this patient may suffer from 
some exacerbation of his other medical conditions due to his 
[service-connected post-traumatic stress disorder (PTSD)]" 
and recommended further evaluation "to make certain final 
diagnosis after review of current literature."  The veteran 
has not been afforded a VA examination which addresses the 
etiological relationship, if any, between the veteran's 
chronic low back and arthritic disabilities and his 
service-connected PTSD.  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act (VCAA) is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic low back 
disability and multiple joint arthritic 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
opinions as to: 
a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
low back disorder had its onset 
during active service; otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
PTSD and other service-connected 
disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
multiple joint arthritic disorder 
had its onset during active service; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his PTSD and 
other service-connected 
disabilities.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

3.  Then  readjudicate the veteran's 
entitlement to service connection for a 
chronic low back disorder to include low 
back pain and lumbosacral spine 
degenerative disc disease and a multiple 
joint arthritic disorder with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2007) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

